A review of the record of the proceedings before this court on November 27, 1991, confirms our preliminary conclusion that the instant appeal was indeed "frivolous” as that term is defined by 22 NYCRR 130-1.1 (c) (see, Brancoveanu v Brancoveanu, 177 AD2d 615, supra). Although he failed to demonstrate before the Supreme Court any change in circumstances to necessitate a downward modification of the child support award, the plaintiff nonetheless appealed from the court’s denial of his application for that relief. It was revealed at the hearing before this court that the plaintiff had available but withheld his financial records from the defendant while his application was being considered by the Supreme Court. Contrary to the plaintiff’s assertion, the unpaid money judgments entered against him for counsel fees awarded to the defendant in prior proceedings do not constitute the requisite showing for a reduction of his child support obligation. We also note that the instant appeal is but one of a series of meritless *615appeals taken by the plaintiff in the course of this matrimonial action.
The plaintiff’s conduct in appealing from the order dated November 17, 1989, not only placed an unnecessary burden on the defendant in having to respond to it but also constituted a misuse of judicial resources warranting sanctions. Accordingly, we direct that the plaintiff remit $1,500 in costs to the defendant and that he pay an additional $8,500 to the Lawyers’ Fund for Client Protection (see, Strout Realty v Mechta, 175 AD2d 201; Belsky v Belsky, 175 AD2d 900). Kunzeman, J. P., Sullivan, Lawrence and Balletta, JJ., concur.